--------------------------------------------------------------------------------

Exhibit 10.8

(English Translation)

EXECUTIVE EMPLOYMENT AGREEMENT

          This Executive Employment Agreement (“Agreement”) is made effective as
of Sept 01, 2007 (“Effective Date”), by and between Organic Region Group Ltd., a
BVI corporation (“Company”) and Luo Xiong (“Executive”).

          The parties agree as follows:

          1.        Employment. Company hereby employs Executive, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein.

          2.        Duties.

          2.1      Position. Executive is employed as Chief Operating Officer,
and shall have the duties and responsibilities assigned by Company’s Board of
Directors as may be reasonably assigned from time to time. Executive shall
perform faithfully and diligently all duties assigned to Executive. Company
reserves the right to modify Executive’s position and duties at any time in its
sole and absolute discretion.

          2.2      Best Efforts/Full-time. Executive will expend Executive’s
best efforts on behalf of Company, and will abide by all policies and decisions
made by Company, as well as all applicable laws, regulations or ordinances.
Executive will act in the best interest of Company at all times. Executive shall
devote Executive’s full business time and efforts to the performance of
Executive’s assigned duties for Company, unless Executive notifies the Chief
Executive Officer in advance of Executive’s intent to engage in other paid work
and receives the Chief Executive Officer’s express written consent to do so.

          2.3      Work Location. Executive’s principal place of work shall be
located in 6F No.947,Qiao Xing Road, Shi Qiao Town, Pan Yu District, Guang Zhou,
China, or such other location as the parties may agree upon from time to time.

          3.        At-Will Employment Relationship. Executive’s employment with
Company is at-will and not for any specified period and may be terminated

--------------------------------------------------------------------------------

at any time, with or without Cause, by either Executive or Company, subject to
section 7 below and its subparts. No representative of Company, other than the
Chief Executive Officer of the Board of Directors, has the authority to alter
the at-will employment relationship. Any change to the at-will employment
relationship must be by specific, written agreement signed by Executive and
Company’s Chief Executive Officer. Nothing in this Agreement is intended to or
should be construed to contradict, modify or alter this at-will relationship.

          4.        Compensation.

          4.1      Base Salary. As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive an initial Base
Salary of RMB 360,000 per year, payable in accordance with the normal payroll
practices of Company, less required deductions for withholding tax, social
security and all other employment taxes and payroll deductions.

          4.2      Incentive Compensation. Executive will be eligible to receive
incentive compensation, the terms, amount and payment of which shall be
determined by Company in its sole and absolute discretion.

          4.3      Performance and Salary Review. Company will periodically
review Executive’s performance on no less than an annual basis. Adjustments to
salary or other compensation, if any, will be made by the Company in its sole
and absolute discretion.

          5.        Customary Fringe Benefits. Executive will be eligible for
all customary and usual fringe benefits generally available to executives of
Company subject to the terms and conditions of Company’s benefit plan documents.
Company reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.

          6.        Business Expenses. Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of Company. To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation in accordance
with Company’s policies.

          7.        Termination of Executive’s Employment.

          7.1      Termination for Cause by Company. Although Company
anticipates a mutually rewarding employment relationship with Executive, Company
may terminate Executive’s employment immediately at any time for Cause. For
purposes of this Agreement, “Cause” is defined as: (a) acts or

--------------------------------------------------------------------------------

omissions constituting gross negligence, recklessness or willful misconduct on
the part of Executive with respect to Executive’s obligations or otherwise
relating to the business of Company; (b) Executive’s material breach of this
Agreement or Company’s Invention and Non-Disclosure and Arbitration Agreement;
(c) Executive’s conviction or entry of a plea of nolo contendere for fraud,
misappropriation or embezzlement, or any felony or crime of moral turpitude or
dishonesty; (d) Executive’s willful neglect of duties as determined in the sole
and exclusive discretion of the Board of Directors; (e) Executive’s failure to
perform the essential functions of Executive’s position, with or without
reasonable accommodation, due to a mental or physical disability; (f) misconduct
by Executive that materially jeopardizes the Company’s right or ability to
operate its business; (g) Executive’s violation of any of the Company’s material
policies or procedures, including without limitation, Company’s Equal Employment
Opportunity and Anti-Harassment policies; or (h) Executive’s death. In the event
Executive’s employment is terminated in accordance with this subsection 7.1, all
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. Executive will not be
entitled to receive the Severance Payment described in subsection 7.1 below.

          7.2      Termination Without Cause by Company/Severance. Executive’s
employment is at-will and Company can terminate the employment relationship at
any time without Cause. In the event of such termination without cause,
Executive will receive a “Severance Payment” equivalent to one year of
Executive’s Base Salary then in effect on the date of termination, payable in
accordance with Company’s regular payroll cycle, provided that Executive:
(a) complies with all surviving provisions of this Agreement as specified in
subsection 13.8 below; (b) executes a full general release acceptable to
Company, releasing all claims, known or unknown, that Executive may have against
Company arising out of or any way related to Executive’s employment or
termination of employment with Company; (c) agrees to provide transition
assistance to Company, without further compensation, for 3 months following the
termination of the employment relationship; and (d) agrees, without further
compensation, to provide information and assistance as may reasonably be
required in connection with litigation in which Company or Executive is a party.
In addition to the Severance Payment, Company shall pay for Executive’s COBRA
coverage during payout period of the Severance Payment. All other Company
obligations to Executive will be automatically terminated and completely
extinguished.

--------------------------------------------------------------------------------

          7.3      Voluntary Resignation by Executive. Executive may voluntarily
resign Executive’s position with Company, at any time on sixty (60) days’
advance written notice. In the event of Executive’s voluntary resignation,
Executive will be entitled to receive the Base Salary and employee benefits for
the 60-day notice period. At the conclusion of the 60-day period, all other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. In addition, Executive
will not be entitled to receive the Severance Payment described in subsection
7.2 above. Company reserves the right to relieve Executive of Executive’s duties
during the 60-day notice period in which case Executive will continue to receive
salary and benefits as if Executive were actively working.

          8.        No Other Agreements.

          8.1      No Prior Agreements Relating to Terms of Employment and
Severance. Executive and Company wish to replace and invalidate any previously
agreed upon terms of employment or severance obligations, and set forth in this
Agreement all of Company’s obligations to Executive concerning the terms of
Executive’s employment and severance. By signing this Agreement, Executive
agrees that any prior letters, memoranda, emails, or any other agreements,
whether written or verbal, relating to the terms of Executive’s employment and
Executive’s severance are invalid and superseded by this Agreement.

          8.2      Inapplicability to Option Grants. This Agreement does not
incorporate, supersede, or in any way affect stock option grants between Company
and Executive, which are governed by separate documents.

          9.0      No Conflict of Interest. During the term of Executive’s
employment with Company and during any period Executive is receiving payments
from Company pursuant to this Agreement, Executive must not engage in any work,
paid or unpaid, that creates an actual or potential conflict of interest with
Company. Such work shall include, but is not limited to, directly or indirectly
competing with Company in any way, or acting as an officer, director, employee,
consultant, stockholder, volunteer, lender, or agent of any business enterprise
of the same nature as, or which is in direct competition with, the business in
which Company is now engaged or in which Company becomes engaged during the term
of Executive’s employment with Company, as may be determined by the Board of
Directors in its sole discretion. If the Board of Directors believes such a
conflict exists during the term of this Agreement, the Board of Directors may
ask Executive to choose to discontinue the other work or resign employment with
Company. If the Board of Directors believes such a conflict exists during any
period in which Executive is receiving payments pursuant to this Agreement, the
Board of

--------------------------------------------------------------------------------

Directors may ask Executive to choose to discontinue the other work or forfeit
the remaining severance payments. In addition, Executive agrees not to refer any
client or potential client of Company to competitors of Company, without
obtaining Company’s prior written consent, during the term of Executive’s
employment and during any period in which Executive is receiving payments from
Company pursuant to this Agreement.

          10.      Confidentiality and Proprietary Rights. Executive agrees to
read, sign and abide by Company’s Invention and Non-Disclosure and Arbitration
Agreement, which is provided with this Agreement and incorporated herein by
reference. Executive further agrees that the terms of this Agreement are
confidential, and that such terms are not to be disclosed to anyone, including
other Company employees and Company executives, but excluding the Company’s
Chief Executive Officer, the Company’s Senior Vice President, Human Resources,
Chief Financial Officer, General Counsel, and any member of the Company’s Audit
or Compensation Committees.

          11.      Nonsolicitation. Executive understands and agrees that
Company’s employees and customers and any information regarding Company
employees and/or customers is confidential and constitutes trade secrets.

          11.1   Nonsolicitation of Customers or Prospects. Executive agrees
that during the term of this Agreement and for a period of one (1) year after
the termination of this Agreement, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company’s relationship with any of its customers or customer
prospects by soliciting or encouraging others to solicit any of them for the
purpose of diverting or taking away business from Company.

          11.2   Nonsolicitation of Company’s Employees. Executive agrees that
during the term of this Agreement and for a period of one (1) year after the
termination of this Agreement, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company’s business by soliciting, encouraging or attempting to
hire any of Company’s employees or causing others to solicit or encourage any of
Company’s employees to discontinue their employment with Company.

          12.      Injunctive Relief. Executive acknowledges that Executive’s
breach of the covenants contained in sections 8-11 (collectively “Covenants”)
would cause irreparable injury to Company and agrees that in the event of any
such breach, Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security.

--------------------------------------------------------------------------------

          13.      General Provisions.

          13.1   Successors and Assigns. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive’s rights or obligations under this Agreement.

          13.2   Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

          13.3   Attorneys’ Fees. Each side will bear its own attorneys’ fees in
any dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.

          13.4   Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

          13.5   Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

          13.6   Governing Law. This Agreement will be governed by and construed
in accordance with the laws of Hong Kong SAR. Each party consents to the
jurisdiction and venue of the courts in Hong Kong, if applicable, in any action,
suit, or proceeding arising out of or relating to this Agreement.

          13.7   Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy or

--------------------------------------------------------------------------------

facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

          13.8   Survival. Sections 9 (“No Conflict of Interest”), 10
(“Confidentiality and Proprietary Rights”), 11 (“Nonsolicitation”), 12
(“Injunctive Relief’), 13 (“General Provisions”) and 14 (“Entire Agreement”) of
this Agreement shall survive Executive’s employment by Company.

          14.      Entire Agreement. This Agreement, including the Invention and
Non-Disclosure and Arbitration Agreement incorporated herein by reference
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. No oral waiver, amendment
or modification will be effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

                    Luo Xiong

 

 

 

Dated: 09/01/2007

 

/s/ Luo Xiong

 

 

 

 

 

6F No.947,Qiao Xing Road, Shi Qiao
Town, Pan Yu District, Guang Zhou,
China

 

 

 

Dated: 09/01/2007

By:

/s/ Fong Yiu Ming Anson

 

 

 

 

 

Fong Yiu Ming Anson/Chairman
6F No.947,Qiao Xing Road, Shi Qiao
Town, Pan Yu District, Guang Zhou,
China


--------------------------------------------------------------------------------